Title: Richard Claiborne to Thomas Jefferson, 4 July 1817
From: Claiborne, Richard
To: Jefferson, Thomas


          
            Very dear Sir
            New Orleans
July 4th 1817.
          
          I greet you on this memorable day. Rejoicing cannon are roaring like peals of thunder, and patriot citizens singing Tedeum in all the churches. I wish the author of the declaration of Independence, and the political father of Louisiana were here to enjoy the Scene. But he rests from his labors, and receives the praises of mankind.
          Steam Boats, Sir, which have been my dreams and my thoughts for 30 years, have become the pride of America, and the wonder of the world! With Eagle Wings they give to internal navigation a facility unknown and unexpected to mankind; yet they must go further and cross the Ocean! I am vain enough indeed to pursuade myself that an Essay I am preparing for the Press, on Steam Navigation, will give a Spur to the attempt. my work is a development of the Water wheel, and of the Web-foot, and shows that the wheel is terreneal, and the Web-foot aquatic, and ought to be preferred. My datum is, that “Nature made a Web-foot, but never made a Paddle, or an Oar, or a wheel.” My Duckfoot paddle, which name, Sir, you pronounced as soon as you saw it, will give to us Duck Boats—and if a Duck could act at Sea, why could not a Duck Boat act at Sea also? The Duck could swim across the Ocean, were it not that she could not carry sufficient food for her passage. A Duck Boat could carry enough and to spare. Give a Duck Boat all the properties of a Duck—that is, give her impenetrability to water, and limbs, and force, and let all the sceptics in the world tell me if they can why it could not cross the ocean? Objections in some persons would be, that sufficient fresh water and fuel, could not be carried—but I think I have quieted, in my book, those difficulties far enough to justify a trial. my pamphlet will contain the following plates:
          
            
              Plate 1.
              Shewing how to apply two Duckfoot paddles to a Barge to be rowed by one man or more, with the partial stroke, as with the Oar:
            
            
              Plate 2.
              How to apply four Duckfoot paddles to a boat to be worked by steam, with the successive stroke, or uniform force, by means of the upright steam Engine, with semicircles applied to horizontal levers.
            
            
              Plate 3.
               How to apply four duckfoot paddles to a Steam boat, to be worked by reversed cranks, connected with horizontal pitmans, so as to give to the paddles, the horse motion.
            
            
              Plate 4.
              How to apply the common paddle to Steam boats, to be worked by reversed Cranks, and operate vertically in and out of the water.
            
            
              Plate 5.
               The construction and operation of a marine planetary Battery, to be worked by the force of Steam and the Duckfoot Paddle.
            
          
          The last plate starts a novel idea in maritime Science—but it is no less true that the battery possesses all the properties of a Planet, being circular in form, and while it circinates in its orbit, turns on its own Center, and exposes different Ordnances as luminous bodies emit rays of light. Happening to have a rough Sketch by me, I enclose it for your perusal. One or two of these Batteries in each of the lakes of Canada, would send every foreign ship of war about their business—two would clear the Gulf of Mexico of Pirates and put down monarchical maritime insolence—One at each port of the United States would enable us to bid defiance to invasion—and I wish from the bottom of my heart I could send one as an Argo to St Helena!
          You see, Sir, my head is still full of nautical pursuits, particularly of the Duckfoot paddle, and if I live, I have no doubt of seeing it supercede the Wheel, and abolishing the Sail universally. But I have some right to complain; for this, that, notwithstanding a petition I forwarded to Congress two Sessions ago, and before my patent expired, to extend my patent, or provide by Law for the renewal of patents—tho’ inventions become public property after the expiration of Patents, the government, I fear, has been surprised into a patent granted to a person in New York for a “Goose Foot”—for so I see he advertises it; so that, notwithstanding my improvements, for I have made many Sir Since the date of my patent granted under your administration as President—that is, simplified the machinery, and given to the paddle a double effect,—notwithstanding I say these improvements, and my researches, labors, and expenses of twenty years duration, I dare not now use my own invention! nor can the public use it, tho’ they were entitled to it on the expiration of my patent. I believe, as much as I am sitting in my chair, that what the inventor calls his Goose Foot is a plagiarism to all intents and purposes—for my Duckfoot has been known for upwards of 20 years, and the goose foot has but just now made its appearance! In truth, it is a plagiarism, unless the author of the invention can convince me that he never saw or heard of my discovery, and convince me more particularly of the difference, in principle between a Goose’s foot and a Duck’s foot. But if government has been surprised—they will perceive it—and I have no doubt that Congress will, at their next Session set all things right as to patent controversies.
          Have patience with me Sir, one moment longer, and then I have done. I will make it a question, that, if this Duckfoot of mine be thus meritorious as I have represented it to be, why is it that it has not been carred into public use before now? Two reasons are obvious answers. Before Fulton succeeded with Steam Boats, I and others who had advocated the practicability of the institution for   years before mr Fulton came out with his plan, were denounced as Idiots—and after Fulton did succeed, then all doubts ceased, and all speculation ran into his vortex.
          I have done Sir, and I offer the respect and affection I bear for you, as an apology for this intrusion.
          
            R Claiborne
          
        